 

Exhibit 10.8

 

June 19, 2013

 

Ori Ackerman

Israel

 

Re: Investment in Bluesphere Corp.

 

Dear Shen:

 

This will confirm the terms on which you will invest in Eastern Sphere, a
100%-owned subsidiary of Bluesphere Corp (“Bluesphere”). You will invest
$100,000 in Bluesphere in exchange for 20,000,000 shares of common stock of
Bluesphere. These shares will be delivered to your order promptly after the
receipt of the $100,000 restricted and may only be offered or sold pursuant to a
registration statement under the Securities Act of 1933, as amended, or an
exemption therefrom. Please indicate your acceptance of such terms by
counter-signing where indicated below.

 

  Yours truly,       Shlomi Palas, CEO

 



Agreed and accepted:       Ori Ackerman          

 

 

 